Citation Nr: 1737671	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  10-11 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a right shoulder strain with rotator cuff tear.

2.  Entitlement to an initial disability rating in excess of 20 percent for dislocation of the right scapulohumeral joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to April 1988 and from June 2005 to August 2006.  He also served on active duty for training (ACDUTRA) in August 2007.

 This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2012, the Veteran testified at a hearing before a Veterans Law Judge.  A transcript of the hearing is of record.  The Board remanded this appeal for further development and adjudicative action in August 2015 and December 2016.  It has returned to the Board for resolution.  


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's right shoulder strain with rotator cuff tear manifested with, at worst, subluxation of the sternoclavicular joint.  

2.  During the period on appeal, the Veteran's dislocation of the right scapulohumeral joint manifested with, at worst, recurrent dislocation with frequent episodes and guarding of movement only at the shoulder level.





CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent for a right shoulder strain with rotator cuff tear have been met, from May 12, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.71a, Diagnostic Codes 5299-5203 (2016).

2.  The criteria for an initial rating in excess of 20 percent for dislocation of the right scapulohumeral joint have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.71a, Diagnostic Code 5202.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a veteran in developing information and evidence necessary to substantiate their claim.  Under 38 U.S.C.A. § 5103(a), VA must notify a veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence a veteran is expected to provide.  

Initial rating claims arise from granted claims of service connection and do not require unique 38 U.S.C.A. § 5103 notice because the purpose that the notice was intended to serve is fulfilled when service connection has been granted and an initial rating has been assigned.  Once the Veteran's claim of service connection was substantiated, his filing of a notice of disagreement with the RO's initial rating decision did not trigger entitlement to additional notice under 38 U.S.C.A. § 5103.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

As such, the Veteran was not entitled to additional notice for his claims.

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  See 38 U.S.C.A. § 5103A(a), (b) and (c).  The RO has obtained some of the Veteran's service treatment records, his VA medical records, and private treatment records.  A September 2011 formal finding indicates that VA was unable to locate all of the Veteran's service treatment records.  The Board finds that it would be futile for VA to continue its search forthe Veteran's service treatment records, and finds that the record contains sufficient medical evidence to decide the claims on appeal.  The Board notes that VA also provided the Veteran with a hearing before the Board in January 2012.  

VA afforded the Veteran VA examinations in April 2009, April 2010, January 2011, August 2012, March 2016, and January 2017, to assess the severity of the Veteran's service-connected right shoulder disabilities.  In its August 2015 remand, the Board found the August 2012 examination inadequate due to a lack of imaging studies and an adequate rationale for finding the Veteran left hand dominant.  The Board requested another examination in its December 2016 remand to address the requirements of Correia v. McDonald, 28 Vet. App. 158 (2016), and to again assess whether the Veteran was left hand dominant.  The Board finds that the record now contains reports that are adequate to decide the Veteran's claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The Board also finds that the RO has substantially complied with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).  The Board concludes that no further assistance to the Veteran in developing the facts pertinent to these claims is required.


II.  Legal criteria

Disability evaluations are determined by the application of a schedule of ratings that are based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities, and disabilities must be reviewed in relation to their history.  See 38 C.F.R. § 4.1.  Pertinent general policy considerations include: interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, resolving any reasonable doubt regarding the degree of disability in favor of the claimant, evaluating functional impairment on the basis of lack of usefulness, and evaluating the effects of the disability upon the veteran's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  This analysis is undertaken with consideration of the possibility that different ratings may be warranted for different periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where the issue is the initial disability evaluation assigned, VA must consider the medical evidence since the effective date of service connection as well as whether staged ratings are appropriate.  See Fenderson v, 12 Vet. App. at  126.  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  See 38 C.F.R. § 4.7.

The Board has the authority to consider the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. Further, the credibility and weight attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  See 38 C.F.R. § 4.14.
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  Functional loss may be due to deformity and pain, when supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40.

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  See 38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.

Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  See 38 C.F.R. § 4.69.  

Under Diagnostic Code 5202, which pertains to impairment of the humerus, a 20 percent rating is warranted when there is malunion of the humerus with moderate deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with infrequent episodes and guarding of movement only at shoulder level.  A 30 percent rating is warranted when there is malunion of the humerus with marked deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with frequent episodes and guarding of all arm movements.  A 50 percent rating is warranted for a fibrous union of the humerus in the major upper extremity, with 40 percent for the minor extremity.  A 60 percent rating is warranted when there is nonunion of the humerus (false flail joint) in the major upper extremity, with 50 percent for the minor extremity.  A maximum disability rating of 80 percent is warranted when there is loss of humerus head (flail shoulder) in the major upper extremity, with 70 percent for the minor extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202.

Under Diagnostic Code 5203, which pertains to impairment of the clavicle or scapula, a maximum 20 percent rating is warranted where there is nonunion of the clavicle or scapula of the major upper extremity with loose movement; or where there is dislocation of the major upper extremity clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203.


III.  Facts and analysis

An August 2007 service record indicates that the Veteran suffered from a right shoulder injury.  The Injury resulted in limited mobility, pain, and tenderness with palpitation of the shoulder.  The Veteran was diagnosed with tendonitis, or a muscle strain.  An October 2008 VA treatment record indicates that the Veteran suffered from right shoulder pain. 

An April 2009 VA examination of the Veteran's right shoulder revealed that the Veteran did not suffer from fracture or dislocation on x-ray of the shoulder.  The Veteran reported intermittent daily pain rated between one and four on a scale of ten, with flare-ups reaching pain described as five out of ten (at two times a week, lasting approximately 2 hours).  The Veteran also experienced popping of the shoulder joint.  Range of motion testing revealed flexion to 110 degrees with pain, and abduction to 120 degrees with pain.  There was no tenderness or weakness of the shoulder, but the Veteran did suffer from crepitus over the clavicle (near the sternum and at the head of the humerus).  

A May 2009 VA treatment record indicates that the Veteran suffered grinding in the right shoulder, with most of his pain centered on the "Sterno/Clavicular joint when he rotates his right shoulder."  The Veteran reported that his shoulder "comes out" partially as a result of his disability.  MRI imaging of the Veteran's right shoulder revealed "acromioclavicular joint hypertrophy with mild impingement upon the underlying supraspinatus tendon."

A January 2010 VA treatment record indicates that the Veteran suffered from pain rated as 3 out of ten (at eight with flare-ups).  X-ray examination of the Veteran's shoulder revealed that he suffered from "[m]ild deformity of distal right clavicle[,] probably due to [an] old injury.  No evidence of acute injury or AC joint separation."  A February 2010 VA treatment record described the Veteran as suffering from "sternoclavicular arthritis of the right clavicle[,]" with subluxation of the "sterno-clavicular joint."  

An April 2010 VA examination of the Veteran's right shoulder revealed that the Veteran did not suffer from fracture or recurrent dislocation on x-ray of the shoulder.  The Veteran reported intermittent daily pain rated between one and four on a scale of ten, with flare-ups reaching pain described as five out of ten (at two times a week, lasting approximately 2 hours).  The Veteran also experienced popping of the shoulder joint.  Range of motion testing revealed flexion to 160 degrees and abduction to 160 degrees.  The report noted pain with repetition, but no additional limitation after three repetitions.  The examiner also noted that the Veteran did not suffer from ankylosis.

A January 2011 examination of the Veteran's shoulder as part of a VA and Department of Defense Joint Disability Evaluation Board, indicates that the Veteran suffered from weakness and tenderness, and that he reported past stiffness, giving way, lack of endurance, fatigability, subluxation, pain, dislocation, popping and grinding of the joint, with pain on rotation and limited motion.  The Veteran reported flare-ups as often as three times a day, lasting for eight hours, with pain rated as seven out of ten.  The disability affected his "Chest Sterno, Clavicle shoulder top/Clavicle," which experienced constant pain (at times rated nine out of ten).  Range of motion testing revealed flexion to 110 degrees and abduction to 110 degrees.  The report noted no additional limitation, including due to pain and weakness, after repetition of testing.  The examiner also noted that the Veteran did not suffer from ankylosis.

A November 2011 VA treatment record indicates that the Veteran underwent range of motion testing of the right shoulder.  The record notes that the Veteran displayed full range of motion, but noted that the Veteran experienced pain on abduction and rotation.  

An August 2012 VA examination of the Veteran's right shoulder revealed that the Veteran reported increased pain and stiffness affecting his right shoulder.  Range of motion testing revealed flexion to 180 degrees (with pain at 120 degrees) and abduction to 180 degrees (with pain at 120 degrees).  The report noted no additional limitation of motion after repetition, but did note that the Veteran experienced functional impairment as a result of pain on movement.  It appears that the Veteran suffered from recurrent dislocation (subluxation) of the "glenohumeral (scapulohumeral) joint[,]" with frequent episodes, but no guarding of movement.  The Veteran also experienced "subjective [sternoclavicular] joint instability, not detected on exam," but did not suffer from malunion, nonunion, dislocation, or ankylosis.  

A May 2013 VA treatment record indicates that the Veteran suffered from arthritis affecting his clavicular joint.  A September 2013 VA treatment record confirmed this finding, but noted that the Veteran's right shoulder was "stable on exam." 

A March 2016 VA examination of the Veteran's right shoulder revealed that the Veteran reported pain, popping, and looseness affecting his right shoulder.  Range of motion testing revealed flexion to 130 degrees and abduction to 110 degrees, with pain on testing.  The report noted no functional loss due to range of motion or pain on weight bearing, but testing revealed localized tenderness on palpitation and crepitus.  The Veteran did not experience additional functional loss after repetition of testing, and displayed normal shoulder strength on testing.  It appears that the Veteran suffered from recurrent dislocation (subluxation) of the "glenohumeral (scapulohumeral) joint[,]" with frequent episodes and guarding of movement only at the shoulder level.  Testing did not reveal loss of head (flail shoulder), nonunion (false flail shoulder), fibrous union of the humerus, or malunion of the humerus with marked deformity.  The Veteran did experienced "subjective [sternoclavicular] joint instability."  The Veteran did not suffer from ankylosis.
A January 2017 VA examination of the Veteran's right shoulder indicates that that the Veteran reported pain after overuse of his shoulder and frequent near dislocations of the shoulder.  Range of motion testing revealed flexion to 130 degrees and abduction to 110 degrees, with pain on testing.  The report noted no functional loss due to range of motion, or pain on non-weight bearing testing, but revealed localized tenderness on palpitation and crepitus.  The Veteran did not suffer from pain on passive motion, but did suffer from pain on weight bearing.  The Veteran did not experience additional functional loss after repetition of testing, and displayed normal shoulder strength on testing.  It appears that the Veteran suffered from recurrent dislocation (subluxation) of the "glenohumeral (scapulohumeral) joint[,]" with frequent episodes and guarding of movement only at the shoulder level.  Testing did not reveal loss of head (flail shoulder), nonunion (false flail shoulder), fibrous union of the humerus, or malunion of the humerus with marked deformity.  The Veteran did experienced "subjective [acromioclavicular] joint instability."  The Veteran did not suffer from ankylosis.

The examiner responsible for this report asked the Veteran's to perform a writing test to assess the level wat which the Veteran made use of both hands.  According to this test, the Veteran displayed difficulty writing with his right hand (with less legible writing), and no difficulty writing with his left hand.  The Examiner noted that there "are no medical test for handedness," adding that "ambidextrous means the ability to use both hands with equal ease."  The examiner noted the Veteran as left hand dominant, though the Veteran described using both hands at work and using his right hand while playing baseball.  

At the outset of its analysis, the Board finds the January 2017 VA examination persuasive insomuch as it noted the Veteran as left hand dominant following testing.  See 38 C.F.R. § 4.69.  

Right shoulder strain with rotator cuff tear

The Veteran's right shoulder strain is rated under Diagnostic Code 5299-5203.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after the hyphen.  See 38 C.F.R. § 4.27.  This appears to be the most suitable code for the rating of this disability, and, importantly, provides the Veteran with a separate rating while avoiding the prohibition on pyramiding.  See 38 C.F.R. § 4.14.  It does not appear that the Veteran suffered from loss of range of motion, or ankylosis, at a level that would entitle him to a higher rating under a different diagnostic code.  

Resolving reasonable doubt in the Veteran's favor, the Board will assign the Veteran a 20 percent rating under this code (the maximum) from May 12, 2009.  This rating is evidenced by the May 2009 VA treatment record in which the Veteran reported that his shoulder "comes out" partially at times, and is supported by a February 2010 VA treatment record that described the Veteran as suffering from subluxation, or incomplete or partial dislocation, of the sternoclavicular joint.  See 38 C.F.R. §§ 4.3, 4.7; see also Dorland's Illustrated Medical Dictionary, 1791 (32nd ed. 2012).


Dislocation of the right scapulohumeral joint

The Veteran's dislocation of the right scapulohumeral joint is rated under Diagnostic Code 5202.  This appears to be the most suitable code for the rating of this disability, and serves to avoid the prohibition on pyramiding.  See 38 C.F.R. § 4.14.  

The evidence of record does not indicate that the Veteran's symptoms met or more nearly approximated the requirements for a rating in excess of 20 percent.  See 38 C.F.R. § 4.3.  The VA examinations and medical evidence described above do not demonstrate that the Veteran suffered from malunion of the humerus with marked deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with frequent episodes and guarding of all arm movements, which would be required for a rating of 30 percent.  Even if the Board were to find the Veteran ambidextrous for rating purposes, which was not demonstrated by testing performed during the January 2017 VA examination, the Veteran would still only qualify for a rating of 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202.  Moreover, the Board notes that the August 2012 VA examination provides the earliest evidence that the Veteran met the requirements for a rating of 20 percent under this diagnostic code.  The preponderance of the evidence weighs against a rating in excess of 20 percent for the Veteran's dislocation of the right scapulohumeral joint, or an earlier rating of 20 percent, and the Board declines to alter the RO's rating of this disability.  38 C.F.R. § 4.7; Hart, 21 Vet. App. at 509-510.  


ORDER

From May 12, 2009, entitlement to a disability rating of 20 percent for a right shoulder strain with rotator cuff tear is granted.

Entitlement to an initial disability rating in excess of 20 percent for dislocation of the right scapulohumeral joint is denied.



____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


